Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the adjustable siding being operable to slide along the lower portion of each shoulder strap, cinching inward toward the panel, gathering excess material of the adjustable siding or of the panel and distributing and securing the excess fabric at or near a child's bottom as recited in claim 8 (for clarity, the drawings do not show it cinched, and also do not show any sort of attachment that allows such sliding/cinching) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 3 is objected to because of the following informalities: it is not in proper sentence form as it does not end in a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6-7, and 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claims 3 and 12  
The term “near” in claims 3 and 12 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how far away the gathered material can be and still be “near” the baby’s bottom.
With Respect to Claim 6  
It recites the limitation " the adjustable fasteners disposed on the first or second end of the shoulder strap ".  There is insufficient antecedent basis for this limitation in the claim, as claim 4 from which it depends only recites adjustable fasteners disposed on the first end of the shoulder strap.
With Respect to Claim 7  
	The claim indicates that the list is a list of materials, but there is confusion as many of the items on the list are not materials (e.g. buckles are not a type of material, magnets are a structure made from magnetic material rather than being a material).
With Respect to Claim 12  
	The phrase “to one or more adjustable fasteners a first end” is not grammatically correct and its scope is unclear (e.g. it might be intended to require the adjustable fasteners be “near”, “at”, “on”, above”, “below”, or some other reference position relative to the first end). For the purposes of Examination on the merits, Examiner takes it to mean “to one or more adjustable fasteners on a first end”.
With Respect to Claim 18  
The phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claims 13-21  
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10, 12-14, 16-17 and 19 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as anticipated by U.S. Patent #10,271,663 to Salazar (Salazar).
With Respect to Claim 1  
For clarity, this rejection first uses the FIG. 9 embodiment of Salazar. Salazar discloses a baby carrier, comprising: a waistband (166); a panel (112 or only the central portion thereof); a shoulder strap (either 134); a plurality of adjustable fasteners (e.g. 188 or alternately 130a, 172 and 174, 160, or 138); and an adjustable siding (side portions of 112 adjustable via 188; alternately 124a/b or 124a/b in combination with portions of 112 just above them), wherein the adjustable siding comprises material disposed at each lateral end of the panel.  
Alternately, using the FIGS. 1-8 embodiment of Salazar, Salazar discloses a baby carrier, comprising: a waistband (66); a panel (12 or only the central portion thereof); a shoulder strap (either 34); a plurality of adjustable fasteners (e.g. the two halves of 48 and/or 72 and 74); and an adjustable siding (side portions of 12 adjustable via cinching, see FIGS. 1 and 3), wherein the adjustable siding comprises material disposed at each lateral end of the panel.
With Respect to Claim 2  
The baby carrier of claim 1, wherein the adjustable fasteners (e.g. 188) are disposed on a lower portion of the panel (see e.g. FIG. 9 or 11).  
With Respect to Claim 3  
The baby carrier of claim 2, wherein the adjustable fasteners disposed on a lower portion of the panel are operable to shorten a length of the panel by gathering excess material at or near a child's bottom (FIG. 13, the lower portion of the gathered material is “near” the child’s bottom to the extent broadly claimed or alternately the structure is designed to be shortened further which will bring it even closer to the child’s bottom);  
With Respect to Claim 4  
The baby carrier of claim 1, wherein the adjustable fasteners (138) are disposed on a first end of the shoulder strap (the end they are on can be considered a first end, noting that claim 1 does not recite either end as being the first or second end and so either end can be considered the first end or the second end).  
With Respect to Claim 5  
The baby carrier of claim 1, wherein the adjustable fasteners (138) are disposed on a second end of the shoulder strap (the end they are on can be considered a second end, noting that claim 1 does not recite either end as being the first or second end and so either end can be considered the first end or the second end).  
With Respect to Claim 6  
15Seattle Patent Group LLC	
The baby carrier of claim 4, whereby the adjustable fasteners (138) disposed on the first or second end of the shoulder strap are operable to shorten a length of the shoulder strap by gathering excess shoulder strap material (i.e. tieing gathers excess shoulder strap material together in the knot).  
With Respect to Claim 7  
The baby carrier of claim 1, wherein the adjustable fasteners comprise material from the list including, but not limited to, nylon webbing, buckles, dual-adjusting buckles, slide adjuster loops, buttons, clips, hook-and-loop fasteners, and magnets (188 are cam straps which means straps with cam buckles).  
With Respect to Claim 10  
The baby carrier of claim 1, further comprising a seat (122) disposed at a lower portion of the panel, wherein the seat is operable to receive a bottom of a child or other load.  
With Respect to Claim 12  
For clarity, this rejection first references the FIG. 9 embodiment. Salazar discloses a method of carrying a load on a body of a user, the method comprising: securing a waistband (166) of a carrier around a waist of the user, wherein the waistband includes an adjustable fastener (172, 174, male fastener disclosed as adjustable on 170 to adjust circumference of the loop); extending a panel (112) of the carrier over a torso of the user (it extends over the front of the torso when worn), wherein the panel extends upward from the waistband (FIG. 9), wherein the panel defines an interior space operable to receive the load (noting space for carrying a child); adjusting a length of the panel by loosening or tightening one or more adjustable fasteners (188) disposed on the panel, wherein the adjustable fasteners on the panel are operable to shorten a length of the panel by distributing and securing excess material at or near the bottom of the load (FIG. 13 and description); coupling one or more adjustable fasteners (132, snaps are an adjustable fastener inasmuch as they allow adjustment with appropriate attached objects, see e.g. the pair of 160 at the end which allow adjustment of the hood 152) disposed on a top portion of the panel to one or more adjustable fasteners (150) a first end of one or more shoulder straps of the carrier (they are adjustably coupled via the hood 152 and the adjustable fasteners 158/160), wherein the shoulder straps are operable to fit over shoulders of the user; adjusting a width of the panel by cinching an adjustable siding (124a/b) inward toward a center of the panel to narrow a width of the panel (FIGS. 3 and 16 show this inward sliding, see also the description), or sliding the adjustable siding away from the center of the panel to widen the width of the panel (FIG. 13 or 15, see description of this use), wherein the adjustable siding is composed of fabric or other material disposed on each lateral end of the panel (the carrier and panel is disclosed as being fabric).
Alternately, as to the adjustable fasteners disposed on a top portion of the panel to one or more adjustable fasteners a first end of one or more shoulder straps of the carrier, Col. 8 lines 7-29 indicate that other embodiments have the head support panel/auxiliary body panel 52 (equivalent to 152) formed as part of the main body panel 12 which is equivalent to 112 (Col. 8 lines 18-24 noting inner inner surface defined by a common fabric layer), and so it would have been obvious to form the head support panel (152) of the FIG. 9 embodiment as part of the panel (112), in order to provide a stronger connection between the two parts, as a mere substitution of one art known fastening mechanism (snaps ) for another (integral formation), and/or as doing so constitutes at most merely making integral which does not patentably distinguish over the prior art (MPEP 2144.04). With this modification, the adjustable fasteners (160) are on a top portion of the panel and attach to adjustable fasteners a first end of one or more shoulder straps of the carrier (adjustable at least inasmuch as they can attach to either 160 for adjustment).
Alternately, it would have been obvious to add additional snap fasteners (150) to the shoulder straps in order to allow for attachment at alternate locations and/or as doing so constitutes at most a mere duplication of parts which does not patentably distinguish over the prior art (MPEP 2144.04).
Alternately, Examiner takes official notice that adjustable fasteners such as quick release/slider buckles or hook and loop fastener are an art known substitute for snap fasteners, and so it would have been obvious to replace the snap fasteners with either of these for the art known benefits of that type of fastener, in order to increase adjustable, and/or as a mere substitution of one art known fastening mechanism for another.
With Respect to Claim 13  
The method of Claim 12 wherein the interior space defined by the panel forms a seat operable to receive a bottom of a child (noting 116, FIG. 9, disclosed as a seat for this purpose).  
With Respect to Claim 14  
The method of Claim 12, wherein the panel defines openings for limbs or extended parts of the load to pass (noting right and left openings defined by edges of the panel).  
With Respect to Claim 16  
The method of Claim 12, wherein the shoulder straps extend around a back of the user such that a second end of each shoulder strap couples to a lateral side of the panel (FIG. 9 shows the structure in this form but without a user wearing it, see also description).  
With Respect to Claim 17  
The method of Claim 12, wherein the shoulder straps include adjustable fasteners (150 are adjustable fasteners or it is obvious to modify the structure to make them adjustable or to use different fasteners that are more adjustable, see the rejection of claim 12 above for details) disposed in an upper portion of the shoulder straps.  
	Alternately, the ends (138) for tieing together are adjustable fasteners to the extent claimed and are on the upper portion of the shoulder straps in the orientation shown in FIG. 10.
With Respect to Claim 19  
The method of Claim 12, wherein another set of adjustable fasteners (138) are disposed in a lower portion of the shoulder strap (see FIG. 9 showing them in a position such that they are in a lower portion of the shoulder strap) to couple the lower portion of the shoulder strap to lateral sides of the panel (FIG. 9).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #10,271,663 to Salazar (Salazar).
With Respect to Claim 7  
As an alternative to the rejection of claim 7 above under 35 USC 102 using Salazar, Examiner takes official notice that nylon webbing is an art known type of strap used for shoulder straps, and/or that hook and loop fasteners, clips, buckles, and dual-adjusting buckles are art known substitutes for tieing to adjustable attach two strap ends together. 
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the knowledge of one of ordinary skill in the art, to use nylon webbing as the material for the strap, for the art known benefits of this material, as a mere selection of an art appropriate material to use, and/or as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  Alternately or additionally, it would have been obvious to one of ordinary skill in the art before the filing date of this application, given the knowledge of one of ordinary skill in the art, to replace the tieing attachment with hook and loop fasteners, clips, buckles, or dual-adjusting buckles, for the art known benefits of those types of fasteners (e.g. one handed fastening, adjustability after attachment), and/or as a mere substitution of one art known fastening mechanism for another.
With Respect to Claim 9  	
The baby carrier of claim 1, and the use of an alternate shoulder strap structure comprising a back or chest clip (46) which couples or secures the shoulder straps (FIG. 7) but does not disclose with respect to the FIG. 9 embodiment further comprising a back or chest clip, wherein the back of chest clip couples or secures the shoulder straps.  
	However, it would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Salazar, to replace the shoulder strap structure of the FIG. 9 embodiment with that of the Fig. 7 embodiment, for the obvious benefits of this structure (e.g. faster attachment/detachment, not needing a hand to tie the straps together), and/or as a mere substitution of one art known shoulder strap/harness structure for another.
With Respect to Claim 11  
The baby carrier of claim 1, and that the panel is made of fabric, but does not detail the particular material for the fabric and so does not disclose wherein the panel or any other parts or accessories of the baby carrier comprise materials selected from the list including, but not limited to, cotton, polyester, nylon, bamboo, linen, hemp, wool, silk, and cashmere.  
	However, Examiner takes official notice that cotton, polyester, nylon, bamboo, linen, hemp, wool, silk, and cashmere are materials known in the art to use for fabrics, and so it would have been obvious to one of ordinary skill in the art before the filing date of this application, given the knowledge of one of ordinary skill in the art, to select one or more of these materials for the panel or other parts of the baby carrier, for the art known benefits of that material, as a mere selection of an art appropriate material to use for the fabric, and/or as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  
With Respect to Claim 15  
The method of Claim 12, wherein adjusting or securing the adjustable fasteners (188) on the panel comprise the steps of pulling ends of straps/webbing of the adjustable fasteners to tighten it and sliding a buckle structure down the nylon webbing to loosen it and lengthen the panel (this is how cam buckle straps operate), and also discloses with respect to other embodiments (see e.g. FIG. 7) a common slider adjustment buckle/loop (40) which adjusts length by pulling the straps to tighten it and sliding the adjuster buckle/loop down the strap to loosen it (this is how such common slider buckles work), but does not detail the material of the straps and so does not disclose nylon webbing and also does not disclose adjuster loops on the FIG. 9 embodiment.  
However, Examiner takes official notice that nylon webbing is an art known type of strap used for shoulder straps, and/or that hook and loop fasteners, clips, buckles, and dual-adjusting buckles are art known substitutes for tieing to adjustable attach two strap ends together. 
	However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to replace the cam buckle strap with an adjuster loop (e.g. 40) in order to simplify construction (as adjuster loops are commonly a single part while a cam buckle requires multiple parts), to save on costs, and/or as a mere substitution of one art known adjustment mechanism/fastener for another. It would also have been obvious to one of ordinary skill in the art before the filing date of this application, given the knowledge of one of ordinary skill in the art, to use nylon webbing as the material for the strap, for the art known benefits of this material, as a mere selection of an art appropriate material to use, and/or as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  
With Respect to Claim 12  
	As an alternative to the rejection of claim 12 above using the Fig. 9 embodiment of Salazar, the FIG. 7 embodiment of Salazar discloses the limitations of claim 12 other than the step of adjusting a length of the panel by loosening or tightening one or more adjustable fasteners disposed on the panel, wherein the adjustable fasteners on the panel are operable to shorten a length of the panel by distributing and securing excess material at or near the bottom of the load, and it would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of the FIG. 9 embodiment of Salazar to add adjustable fasteners as taught by Salazar for this purpose in order to allow a user to adjust the fit for different sized children and/or enhance child comfort, and/or as doing so constitutes at most merely making adjustable which does not patentably distinguish over the prior art.
With Respect to Claims 12-14 and 16-19  
As to claim 18, the method of Claim 12, Salazar discloses the use of adjustable fasteners (noting 172, 174 or the two parts of 46) to adjustably attach a strap to/around a user, and discloses with respect to the FIG. 7 embodiment an adjustable fastener (40/46) operable to shorten or lengthen a strap (and as to 40 particularly a shoulder strap) by gathering or distributing excess material, but does not disclose wherein the adjustable fasteners on the shoulder straps are operable to shorten or lengthen the shoulder strap by gathering or distributing excess material, for example, nylon webbing, of the shoulder strap.  
	However, it would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Salazar of adjustable fasteners to attach straps together that are operable to shorten or length a strap by gathering or distributing excess material, for example, nylon webbing, of the shoulder strap, to replace the sewn attachment at 120 with an adjustable quick release buckle structure (e.g. 172/174 or 46), in order to allow for quick attachment and detachment of the panel from the shoulder straps, to permit minute adjustments while wearing to improve comfort without having to adjust the tieing, as a mere substitution of one art known attachment mechanism for another, and/or as doing so constitutes at most merely making separable or making adjustable, which does not patentably distinguish over the prior art (MPEP 2144.04).
	Alternately, Examiner takes official notice that it is known in the art o use quick release adjustable slider buckles to attach shoulder straps to similar child carrier panels, which provides additional evidence of the obviousness of and/or motivation for this modification.
	As to claims 12-14 and 16-17, this modification is presented as an alternative rejection of those claims, as all of their limitations are similarly met by this modification.
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #10,271,663 to Salazar (Salazar) as applied to claim 1 or 12 above, and further in view of U.S. Patent #4,986,458 to Linday (Linday) and U.S. Patent #9,144,323 to Lindblom (Lindblom).
With Respect to Claim 8  
The baby carrier of claim 1, and as to the FIG. 9 embodiment the use of alternate shoulder strap configurations (see e.g. FIGS. 7 and 15) and that the adjustable siding is operable to shorten its width by sliding such that the adjustable siding cinches inward toward the panel, gathering excess material of the adjustable siding or of the panel and distributing and securing the excess fabric at or near a child's bottom, but does not disclose wherein the adjustable siding is operable to shorten its width by sliding along the second end of the shoulder strap.  
	However, Linday discloses that it is known in the art to form child carriers with adjustable width sections at multiple points along the carrier (see upper and lower 18-19, FIG. 1).
	Lindblom discloses forming a child carrier with a panel including an adjustable section that is operable to shorten by sliding along an end of a shoulder strap such that the adjustable section cinches, gathering excess material of the adjustable siding or of the panel and distributing and securing the excess fabric (see FIG. 13), and that this is a substitute for a pull cord adjuster similar to that of Linday (see FIG. 8).
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Linday, to add a width adjustment structure to the panel portion of the Salazar child carrier, in order to allow for adjustment of the carrier at that section, to hold the panel at a desired width, and/or as doing so constitutes at most merely making adjustable (i.e. it merely makes adjustable a portion of the carrier which previously was not adjustable) which does not patentably distinguish over the prior art (MPEP 2144.04). It would further have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Lindblom, to form the width adjustment structure as a cinching structure along the shoulder strap like that of Lindblom (FIG. 13) but passing through the horizontal side attachment location, as a mere selection of an art appropriate adjustment mechanism to use or at most a mere substitution of one art known adjustment mechanism for another. For clarity, this rejection encompasses starting with either the FIG. 7 or FIG. 9 embodiment, and as to the rejection using the FIG. 9 embodiment as the base reference, it is Examiner’s position that it would have been obvious to replace the tie harness structure with the FIG. 1-7 harness structure or similar as part of the combination.
With Respect to Claim 20  
The method of Claim 12, wherein the adjustable siding is operable to slide along the lower portion of each shoulder strap, near an area where the second end of each shoulder strap couples to the lateral side of the panel (see the rejection of claim 8 above for details). For clarity, this rejection is considered to encompass either starting with the FIG. 7 embodiment and adding the length adjustment structure and the width adjustment structure, or starting with the FIG. 9 embodiment and modifying to use the FIG. 7 harness and add the width adjustment structure.  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #10,271,663 to Salazar (Salazar) as applied to claim 12 above, and further in view of U.S. Patent #11,109,690 to Giovingo (Giovingo).
With Respect to Claim 21  
The method of Claim 12, and adjusting various parts of the carrier, but does not indicate how many hands are used and so does not disclose further comprising a step of adjusting various parts of the carrier using a single hand.
	However, Giovingo discloses adjusting various parts of a child carrier using a single hand (see e.g. Col. 3 lines 48-52).
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Giovingo, to adjust various parts of the carrier using only one hand (either as the carrier is or alternately to modify a given carrier adjustment structure to allow for this), in order to operate when a user’s other hand is busy and/or to allow use by a user having only one hand.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734